Citation Nr: 1404402	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-25 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
 
1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection a right arm disability (claimed as neuropathy of the upper right arm), to include as secondary to service-connected lumbosacral degenerative disc disease and lumbar spondylosis.

2.  Entitlement to service connection for a right arm disability (claimed as neuropathy of the upper right arm), to include as secondary to service-connected lumbosacral degenerative disc disease and lumbar spondylosis.

3.  Entitlement to service connection for residuals of anteriorcervical discectomy and fusion, C3 though C7, to include as secondary to service-connected lumbosacral degenerative disc disease and lumbar spondylosis.

4.  Entitlement to a rating in excess of 20 percent for lumbosacral degenerative disc disease and lumbar spondylosis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1971 and from July 1976 to August 1984. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in part, confirmed and continued the denial of service connection for a right arm disability as secondary to a service-connected low back disability, denied entitlement to service connection for a cervical spine disability as secondary to a service-connected low back disability, denied entitlement to a rating in excess of 20 percent for lumbosacral degenerative disc disease and lumbar spondylosis and denied entitlement to a TDIU.

The Board notes that in a June 2012 supplemental statement of the case (SSOC), the RO reopened and then denied the Veteran's claim for service connection for a right arm disability as secondary to a service-connected low back disability.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001).  Accordingly- and given the Board's favorable disposition of the petition to reopen-the Board has characterized the appeal as encompassing the matters set forth on the title page.

In May 2011, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issues of entitlement to dependency allowance and whether new and material evidence has been received to reopen a previously denied claim for service connection for depression have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right arm disability (claimed as neuropathy of the upper right arm), to include as secondary to service-connected lumbosacral degenerative disc disease and lumbar spondylosis; entitlement to service connection for residuals of anteriorcervical discectomy and fusion, C3 though C7, to include as secondary to service-connected lumbosacral degenerative disc disease and lumbar spondylosis; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 2004 rating decision, the RO denied entitlement to service connection for a right arm condition. 

2.  Evidence received since the September 2004 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a right arm disability (claimed as neuropathy of the upper right arm), to include as secondary to service-connected lumbosacral degenerative disc disease and lumbar spondylosis.

3.  The competent medical and other evidence of record fails to reflect that the Veteran's service-connected lumbosacral degenerative disc disease and lumbar spondylosis manifests in forward flexion of the thoracolumbar spine to 30 degrees, favorable ankylosis of the entire thoracolumbar spine or doctor-prescribed incapacitating episodes during any 12 month period.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the criteria for reopening the claim for service connection for a right arm disability (claimed as neuropathy of the upper right arm), to include as secondary to service-connected lumbosacral degenerative disc disease and lumbar spondylosis are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for an evaluation in excess of 20 percent for the Veteran's service-connected lumbosacral degenerative disc disease and lumbar spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim to reopen the claim for service connection for a right arm disability (claimed as neuropathy of the upper right arm), to include as secondary to service-connected lumbosacral degenerative disc disease and lumbar spondylosis, the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished.

Regarding the Veteran's increased rating claim, the RO provided notice to the Veteran in a June 2008 letter, prior to the date of the issuance of the appealed March 2009 rating decision.  The June 2008 letter explained what information and evidence was needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the report of a March 2012 VA examination.  The March 2012 examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disability.  As such, the Board finds that the March 2012 VA examination report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disability since he was last examined in March 2012.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


I.  Claim to Reopen

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim in May 2008.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's October 2000 denial of service connection for loss of vision, left eye with scar disability.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Factual Background and Analysis

In a September 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right arm disability on the basis that there was no evidence linking the Veteran's arm disability to his service-connected lumbosacral degenerative disc disease and lumbar spondylosis.  While the Veteran filed a Notice of Disagreement (NOD) in October 2004 and a Statement of the Case (SOC) was issued in May 2005, the Veteran did not file a substantive appeal.  As the Veteran did not appeal the September 2004 rating decision within a year, it became final.  38 U.S.C.A. § 7105.  The Veteran sought to reopen his claim in May 2008.  

Evidence received since the September 2004 rating decision includes a May 2005 VA Agent Orange Compensation and Pension examination which indicated that the Veteran had a diagnosis of degenerative disc disease in service and "all of his spinal problems probably date to a gradual progression from that particular point to the current situation where he has had decompression with fusion in the cervical spine and had disc disease diagnosed in the lumbar spine".  The treatment report also noted that the Veteran had progressive neuropathy involving his right upper extremity which led to disc compression and fusion of the cervical spine.

The Board finds that the above-described evidence provides a basis for reopening the claim for a right arm disability (claimed as neuropathy of the upper right arm), to include as secondary to service-connected lumbosacral degenerative disc disease and lumbar spondylosis.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the September 2004 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a link between a current right arm disability and service (to include as secondary to a service-connected disability), and raises a reasonable possibility of substantiating the claim.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection. 

The prior denial of service connection in the September 2004 rating decision was based on a finding that the Veteran's current right arm disability was not related to his service-connected lumbosacral degenerative disc disease and lumbar spondylosis.  The May 2005 VA Agent Orange Compensation and Pension examination treatment report suggests a current right arm disability that is related to service, to include his service-connected lumbosacral degenerative disc disease and lumbar spondylosis, as the physician opined that all of the Veteran's spinal problems probably dated to a gradual progression from that particular point where he had a diagnosis of degenerative disc disease in service.   The treatment report also noted that the Veteran had progressive neuropathy involving his right upper extremity which led to disc compression and fusion of the cervical spine.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a right arm disability (claimed as neuropathy of the upper right arm), to include as secondary to service-connected lumbosacral degenerative disc disease and lumbar spondylosis, have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 







II.  Increased Rating

Law and Regulations

The Veteran essentially contends that his lumbosacral degenerative disc disease and lumbar spondylosis is more disabling than contemplated by the current 20 percent disability evaluation. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45  (2012).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. §4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2013). 

The provisions of 38 C.F.R. §4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2013).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2012); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

The Veteran's service-connected back disability is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The most recent amendment to 38 C.F.R. § 4.71a  changed the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are rated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part): a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

As enumerated above, the Veteran may only be availed if the competent medical and other evidence of record reflects no less than either (1) incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months or (2) forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  See the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes and The General Rating Formula for Diseases and Injuries of the Spine, respectively. 

Factual Background and Analysis

The Veteran underwent a VA examination in March 2012.  The examiner noted that the Veteran had a diagnosis of degenerative disc disease of the thoracolumbar spine.  The Veteran suffered from continued back pain with pain radiating into the posterior right thigh.  He did not report that flare-ups impacted the function of his thoracolumbar spine.  On examination, forward flexion was from 0 to 90 degrees or greater with objective evidence of painful motion beginning at 90 degrees or greater.  Extension was 0 degrees.  Right and left lateral flexion was from 0 to 30 degrees or greater with objective evidence of painful motion beginning at 30 degrees or greater.  Left and right lateral rotation was from 0 to 30 degrees or greater with objective evidence of painful motion beginning at 30 degrees or greater.  The Veteran was able to perform repetitive use testing with repetitions.  He did not have any additional limitation of the thoracolumbar spine following repetitive use testing and did not have any functional loss and/or functional impairment of the thoracolumbar spine.  The Veteran did have tenderness of the paraspinal muscles.  There was no guarding or muscle spasms.  Muscle strength testing was normal and there was no muscle atrophy.  His reflexes were also normal.  There was decreased sensation in his right thigh/knee.  Straight leg testing results were positive.  He had moderate pain in the right and left lower extremity and mild numbness in the lower right extremity.  There were no signs or symptoms of radiculopathy.  His sciatic nerve was involved with moderate severity of both the right and left side.  The Veteran had intervertebral disc syndrome of the thoracolumbar spine but he did not have any incapacitating episodes over the past 12 months due to this condition.  The Veteran used a wheelchair and a walker for his myelopathy.  X-rays demonstrated arthritis but no vertebral fracture.  The examiner noted that as a result of his thoracolumbar spine, the Veteran could not bend over, walk for extended distances or stand for extended periods of time.

After reviewing evidence of record as a whole, to include the Veteran's ongoing VA treatment reports, his VA examination report, and his credible lay statements, the Board finds that the assignment of a disability rating greater than 20 percent for the Veteran's service-connected lumbosacral degenerative disc disease and lumbar spondylosis is not warranted. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  However, the record does not reflect that the Veteran has had at least 4 weeks or incapacitating episodes during any one year period during the course of the appeal.  On the contrary, the March 2012 VA examination report noted that the Veteran had not had any incapacitating episodes of back pain in the last 12 months.  Therefore, a higher rating based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic and neurological manifestations.

Turning to the orthopedic manifestations, the Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Such impairment was simply not documented as forward flexion of his thoracolumbar spine was not limited to 30 degrees or less and the Veteran did not have any type of spinal ankylosis, including in consideration of functional loss due to pain on motion, weakness and fatigability.  The Board notes in fact there appeared to be no loss of motion as the Veteran's range of motion findings on his March 2012 VA examination were within normal limits.  Additionally, there was no additional limitation of the thoracolumbar spine following repetitive use testing and he did not have any functional loss and/or functional impairment of the thoracolumbar spine.  

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  While the VA examiner noted that the Veteran had paraspinal muscle tenderness and that he could not bend over, walk for extended distances or stand for extended periods of time, competent medical evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Further any functional loss is not equivalent to limitation of flexion to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine to meet the criteria for a 40 percent evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Since flexion has not been limited to 30 degrees or less even after repetitive use; and the Veteran's spine is not ankylosed since he has demonstrated the ability to flex, extend, and laterally flex and rotate, the criteria for a 40 percent evaluation have not been met.  Thus, the Board finds that the current 20 percent evaluation adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his low back disability.

Regarding his neurological symptoms, the Board notes that in a June 2012 rating decision the Veteran was granted service connection for radiculopathy of both the right and left lower extremities at a 20 percent evaluation for each extremity, effective May 13, 2008.  The record does not reflect that the Veteran filed a notice of disagreement with this action.  In addition, as addressed below, the issue of service connection for the Veteran's right arm disability (upper extremity neuropathy) is being remanded for additional development.  The March 2012 examination also demonstrated that the Veteran did not have any other neurological symptoms aside from the above noted conditions.  As a result, the Veteran is not entitled to a separate rating for his neurological symptoms other than his already service-connected radiculopathy of both the right and left lower extremities and potentially his upper right extremity disabilities, all of which are not currently before the Board.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim for a schedular rating in excess of 20 percent must be denied.  38 U.S.C.A. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected back disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2012). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his back disability.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right arm disability (claimed as neuropathy of the upper right arm), to include as secondary to service-connected lumbosacral degenerative disc disease and lumbar spondylosis, is reopened. 

Entitlement to a rating in excess of 20 percent for lumbosacral degenerative disc disease and lumbar spondylosis is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

Regarding the Veteran's service connection issues for a right arm disability (claimed as neuropathy of the upper right arm) and residuals of anteriorcervical discectomy and fusion, C3 though C7, to include as secondary to service-connected lumbosacral degenerative disc disease and lumbar spondylosis, the Board notes that the Veteran was afforded a VA examinations in January 2009 and March 2012.  On VA examination in January 2009, the VA examiner opined that it was less likely than not that the Veteran's cervical spine condition was related to his lumbosacral degenerative disk disease as there was no known etiology/connection between these two entities.  On VA examination in March 2012, the VA examiner opined that the Veteran's upper extremity neuropathy was not related to his L5-S1 lumbosacral degenerative disease as lumbar disease cannot cause upper nerve root radiculopathy or neuropathy and there was no correlation between the two disease processes.

However, while the January 2009 examiner determined that the Veteran's cervical spine condition was not due to his service-connected low back disability and the March 2012 VA examiner determined that the Veteran's right arm disability was not due to his service-connected low back disability, neither examiner addressed whether the Veteran's service-connected lumbosacral degenerative disc disease and lumbar spondylosis disability has aggravated his right arm and cervical spine disabilities.  

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

As the January 2009 and March 2012 VA examiners did not address aggravation, the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection for a right arm disability (claimed as neuropathy of the upper right arm) and residuals of anteriorcervical discectomy and fusion, C3 though C7, to include as secondary to service-connected lumbosacral degenerative disc disease and lumbar spondylosis.

Accordingly, the Board finds that further medical examination in connection with these claims is warranted to determine whether or not the Veteran's right arm and cervical spine disabilities were aggravated by his service-connected lumbosacral degenerative disc disease and lumbar spondylosis.

Regarding the Veteran's claim for TDIU, the Board notes that further development and adjudication of the Veteran's claims for service connection for a right arm disability (claimed as neuropathy of the upper right arm) and service connection for residuals of anteriorcervical discectomy and fusion, C3 though C7, may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined. 

Additionally, the Board notes that on VA examination in January 2009, the examiner opined that the Veteran could not participate in an environment where he would have to do heavy lifting and bending or prolonged standing.  The examiner did indicate that the Veteran could function in an environment where he could sit and use his hands for the majority of his work.  

However, subsequent to the January 2009 VA opinion, the Veteran was awarded service connection in a June 2012 rating decision for radiculopathy of both the right and left lower extremities at a 20 percent evaluation for each extremity, effective May 13, 2008.

The Board also notes that in May 2009 and May 2010 letters, a private physician indicated that the Veteran was "completely and permanently disabled" and would not be able to seek employment at any time in the future.

The Veteran again underwent a VA examination in March 2012.  The examiner noted that due to his service-connected conditions, the Veteran was unable to use his hands due to tremor, could not lift heavy objects, must walk with a walker or be in a wheelchair, could not bend over and could not stand for extended periods of time.  However, an opinion was not provided on whether the Veteran's service-connected disabilities precluded him from employment.

Under these circumstances, the Board finds that a new opinion is needed that addresses the effect the Veteran's service-connected disabilities have on his ability to obtain and maintain employment.

Therefore, on remand, the originating agency will be requested to obtain another medical opinion as an opinion is needed as to whether the Veteran's service-connected disabilities alone, without consideration of his nonservice-connected disabilities, preclude the Veteran from obtaining or maintaining any gainful employment.  A VA opinion is required to determine whether the Veteran is unemployable due solely to his service-connected disabilities.

Finally, the Board notes that TDIU which may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a) (2013).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Currently, the Veteran is service connected for lumbosacral degenerative disc disease and lumbar spondylosis, evaluated as 20 percent disabling; radiculopathy of the right lower extremity, evaluated as 20 percent disabling; and radiculopathy of the left lower extremity, evaluated as 20 percent disabling.  His combined disability rating is 50 percent which does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

However, as the Board notes that the Veteran's combined disability evaluation is dependent upon the remanded issues of service connection for a right arm disability and service connection for residuals of anteriorcervical discectomy and fusion and the referred issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for depression.

Even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2013).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2013).

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b) (1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1), as discussed above, is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required. I n contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96. 

Additionally, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claims. 

In conclusion, if after adjudication of the remanded issues and referred issue the Veteran's combined disability rating still does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU, the Board then refers the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of any his claimed right arm and residuals of anteriorcervical discectomy and fusion, C3 though C7disabilities. 

Based on a review of the record and an examination of the Veteran, the examiner should:

(a)  identify any current disability of the right arm or one manifested by residuals of anteriorcervical discectomy and fusion, C3 though C7;

(b)  for any disability identified, offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability(ies) are proximately due to service-connected lumbosacral degenerative disc disease and lumbar spondylosis;

(c)  For any current disability of the right arm or disability manifested by residuals of anteriorcervical discectomy and fusion, C3 though C7that is not proximately due to lumbosacral degenerative disc disease and lumbar spondylosis, proffer an opinion as to whether the Veteran it is at least as likely as not (50 percent probability or greater) that the disability(ies) have been permanently aggravated beyond their natural progression by the service-connected lumbosacral degenerative disc disease and lumbar spondylosis disability.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A detailed rationale for any opinion expressed should be provided.  

3.  The RO/AMC should then fully adjudicate the issues of entitlement to service connection for a right arm disability (claimed as neuropathy of the upper right arm), to include as secondary to service-connected lumbosacral degenerative disc disease and lumbar spondylosis; entitlement to service connection for residuals of anteriorcervical discectomy and fusion, C3 though C7, to include as secondary to service-connected lumbosacral degenerative disc disease and lumbar spondylosis; and the referred issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for depression.  

Regarding the referred issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for depression, the RO/AMC should also notify the Veteran that if he disagrees with the RO/AMC's determinations, he must file a timely Notice of Disagreement to initiate an appeal as to this issue.

4.  After completion of the above, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities on employability.  The claims folder should be made available to the examiner.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities. 

The examination report must include a complete rationale for all opinions and conclusions reached. 

5.  After the service connection issues have been readjudicated and the referred issue regarding new and material evidence submitted for a service connection for depression claim has been adjudicated, the RO/AMC should determine whether the Veteran's combined disability rating satisfies the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.  If and only if, the combined rating does not satisfy the threshold minimum percentage rating requirements for a TDIU, the RO/AMC should then submit the TDIU issue to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under both 38 C.F.R. § 4.16(b).

6.  Thereafter, readjudicate the Veteran's TDIU claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


